DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are currently pending. Claims 1-4 and 7-17 are rejected. Claims 5-6 are objected to. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 09, 2020 has been entered.
Response to Arguments
Applicant's arguments, see Pg. 6-8 of the remarks, filed November 09, 2020 with respect to the drawing objections have been fully considered but they are not persuasive. 
While Applicant’s defining of “mean chord line” in the arguments is understood by the Office, the definition conflicts with the original disclosure. The defining of “mean chord line” in Pg. 3 of the Specification repeats what was stated in the objection: “a mean chord line defined by a line extending from a root to the tip of the aerofoil along an arithmetic mean of the chordal position of the leading edge of the aerofoil” (emphasis added). The Specification does not recite the “chordal position of C”, but instead the “chordal position of the leading edge”. As best understood, “chordal position of the leading edge” is intended to mean the position of the leading edge along a given chord line. The mean of the chordal positions of all leading edge portions must then lie between the leading edge portions. Furthermore, paragraph 4 of Pg. 6 recites “wherein apexes of the rectangular waveform and the triangular wave from are provided 

    PNG
    media_image1.png
    366
    594
    media_image1.png
    Greyscale

The sinusoidal pattern marked in Figure 5 above is repeated all along the leading edge. The annotated figure shows how the first paragraph of Pg. 9 is to be understood by one of ordinary skill in the art since that is what the function y=sinx represents. By definition, the paragraph of the citation above means that the mean chord line of the equation is the x-axis of the annotated figure. The drawing objection has been amended to better reflect the leading edge aspect. 
Applicant’s arguments, see Pg. 8-9 of the remarks, filed with respect to the 35 U.S.C. 112(b) rejections of Claims 5-14 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejections of Claims 5-14 have been withdrawn. 
Applicant’s arguments, see Pg. 9-10 of the remarks, filed with respect to the rejections of Claims 1-17 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has 
As noted by Applicant’s arguments, the profile of Gruber no longer meets the broadest reasonable interpretation of Claim 1 due to the amended limitations. However, the claims are still anticipated by Paruchuri and Figeureu as detailed in the rejection below. 
Drawings
The drawings are objected to because it is unclear what C0 represents in the figures. Page 4 of the Specification recites “The aerofoil 10 defines a mean chord line C0 defined by a line extending from the root 12 to the tip 14 of the aerofoil 10 along the arithmetic mean of the chordal position of the leading edge 16 of the aerofoil 10.” However, examining the positioning of C0 in Figure 1, C0 does not represent the arithmetic mean of the chordal position of any part of the leading edge. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, Line 2 refers to “the wavelength”. There is insufficient antecedent basis for this limitation in the claim. It is unclear the wavelength of what the claim is in reference to. 
Regarding Claim 14, Line 3 refers to “the spanwise extending forward end surface”. There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paruchuri et al. (US 2017/0241278 A1), hereinafter Paruchuri.
The applied reference has a common Applicant and joint inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding Claim 1, Figure 4 of Paruchuri discloses an aerofoil comprising a trailing edge, a leading edge (216), the leading edge (216) comprising a plurality of peaks (238) and every peak (238) of the leading edge (216) is generally aligned in a straight line in a spanwise direction, and a plurality of slits (defined by 232, 226) extending toward the trailing edge, each slit (232, 226) defining a slit height from a respective peak (238) of the plurality of peaks (238) at the leading edge (216) to a trough (see circled portions in annotated figure below) spaced from the leading edge (216), the troughs defining a waveform pattern, such that the troughs define a plurality of mutually coherent noise sources to cause destructive interference of noise created by the troughs, wherein the aerofoil is for a gas turbine engine [0060]. See annotated Figure 4’ below. Paragraph [0001] relates the aerofoil to a gas turbine engine. Figure 1 shows a representation of the aerofoil with leading edge (16, 216 in Figure 4) and trailing edge (18, not seen in Figure 4). 

    PNG
    media_image2.png
    548
    1061
    media_image2.png
    Greyscale

Regarding Claim 2, Paruchuri discloses the aerofoil as set forth in Claim 1. 
Figure 4 of Paruchuri discloses wherein the repeating waveform pattern comprises one of a sawtooth waveform and a triangular waveform (see annotated Figure 4’ above). 
Regarding Claim 3, Paruchuri discloses the aerofoil as set forth in Claim 1. 
Figure 4 of Paruchuri discloses wherein each peak (238) comprises a generally spanwise extending upstream end surface. 
Regarding Claim 4, Paruchuri discloses the aerofoil as set forth in Claim 1. 
Figure 4 of Paruchuri discloses wherein each slit (232, 226) comprises a side surface extending generally chordwise at the end of each peak (238), interconnecting each peak (238) with an adjacent trough (see circles in annotated Figure 4’ above). Portions (232, 226) both have an extent in the chord direction, satisfying the broadest reasonable interpretation of “generally chordwise”.  
Regarding Claim 7, Paruchuri discloses the aerofoil as set forth in Claim 1. 
Figure 4 of Paruchuri discloses wherein each of the troughs (see circles in annotated Figure 4’ above) respectively comprises a spanwise extending interconnecting portion (spanwise extending across the trough interconnecting adjacent side surfaces (surfaces of 232, 226) and defining a spanwise extent. 
Regarding Claim 9, Paruchuri discloses the aerofoil as set forth in Claim 1. 
Figure 4 of Paruchuri discloses wherein a leading edge profile comprises a nadir (lowest point of the pattern) at a downstream end of the leading edge (216).
Regarding Claim 15, Paruchuri discloses the aerofoil as set forth in Claim 1. 
Paruchuri discloses a gas turbine engine comprising the aerofoil in accordance with Claim 1 [0001].
Regarding Claim 16, Paruchuri discloses the gas turbine engine as set forth in Claim 15. 
Paruchuri discloses wherein the aerofoil comprises an outlet guide vane [0016]. 
Regarding Claim 17, Paruchuri discloses the aerofoil as set forth in Claim 1.
 Paruchuri discloses an aircraft comprising the aerofoil according to Claim 1 [0018]. 

Claims 1-2, 4, 7, 9, and 15-17, solely for purposes of expediting prosecution, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Figeureu et al. (US 2019/0170003 A1), hereinafter Figeureu
Regarding Claim 1, Figures 1-2 of Figeureu discloses an aerofoil comprising a trailing edge (right side of Figure 2), a leading edge (108), the leading edge (108) comprising a plurality of peaks (formed by 112) and every peak of the leading edge (108) is generally aligned in a straight line in a spanwise direction (note spanwise distribution in Fig. 2), and a plurality of slits extending toward the trailing edge, each slit defining a slit height from a respective peak of the plurality of peaks at the leading edge (108) to a trough spaced from the leading edge (108), the troughs defining a waveform pattern, such that the troughs define a plurality of mutually coherent noise sources to cause destructive interference of noise created by the troughs, wherein the aerofoil is for a gas turbine engine. See also annotated Figure 1’ below. Modern turbofan engines on airplanes are well known to be gas turbines [0001-0004]. 

    PNG
    media_image3.png
    427
    557
    media_image3.png
    Greyscale

Regarding Claim 2, Figeureu discloses the aerofoil as set forth in Claim 1. 
Figures 1-2 of Figeureu disclose wherein the repeating waveform pattern comprises one of a sawtooth and a sinusoidal waveform. See also annotated Figure 1’ above. 
Regarding Claim 4, Figeureu discloses the aerofoil as set forth in Claim 1. 
Figeureu discloses wherein each slit comprises a side surface extending generally chordwise at each end of each peak, interconnecting each peak with an adjacent trough (see annotated Figure 1’ above). 
Regarding Claim 7, Figeureu discloses the aerofoil as set forth in Claim 1. 
Figeureu discloses wherein each of the troughs respectively comprises a spanwise extending interconnecting portion extending across the trough interconnecting adjacent side surfaces and defining a spanwise extent (see annotated Figure 1’ above). The interconnecting portion is interpreted as one end to the other end of the trough. 
Regarding Claim 9, Figeureu discloses the aerofoil as set forth in Claim 1. 
wherein a leading edge profile comprises a nadir (lowest point) at a downstream end of the leading edge (see annotated Figure 1’ above). 
Regarding Claim 15, Figeureu discloses the aerofoil as set forth in Claim 1. 
Figeureu discloses a gas turbine engine comprising the aerofoil in accordance with Claim 1. Modern turbofan engines on airplanes are well known to be gas turbines [0001-0004].
Regarding Claim 16, Figeureu discloses the gas turbine engine as set forth in Claim 15. 
Figeureu discloses wherein the aerofoil comprises an outlet guide vane [0002]. 
Regarding Claim 17, Figeureu discloses the aerofoil as set forth in Claim 1. 
Figeureu discloses an aircraft comprising the aerofoil according to Claim 1 [0001]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being obvious over Paruchuri.
Regarding Claim 8, Paruchuri teaches the aerofoil as set forth in Claim 7. 
Paruchuri is silent regarding the relative size of a spanwise extent of a spanwise extending forward end surface compared to the spanwise extent of the interconnecting portion as claimed. 
However, Paruchuri teaches that a reduced spanwise extent of the interconnecting portion (slit width w) compared to the relative distance from apex to apex results in greater noise reduction (Figure 11), [0049]. The spanwise extent of the spanwise extending forward end surface (surface of 238 in Figure 4) is a part of the distance from apex to apex. A change in the relative dimensions of the spanwise extent of the interconnecting portion to the distance from apex to apex also changes the relative dimensions of the spanwise extent of the interconnecting portion to the spanwise extent of the forward end surface. Thus, the relationship between the spanwise extent of the forward end surface and the interconnecting portion is a results effective variable. One of ordinary skill in the art would routinely optimize the spanwise extent of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerofoil taught by Paruchuri and arrive at the claimed range of the spanwise extent of the forward end surface being between 2 and 5 times greater than the spanwise extent of the interconnecting portion as claimed, since one of ordinary skill would routinely optimize the relative size of the spanwise extents to achieve a desired level of noise reduction. 
Regarding Claim 10, Paruchuri teaches the aerofoil as set forth in Claim 9. 
Paruchuri teaches wherein the leading edge profile defines a waveform chordal extent between the nadir and a spanwise extending forward end surface (see 2h+hs in Fig. 2 embodiment), and a spanwise extent (see w in Fig. 2 embodiment) across the trough between adjacent side surfaces. The embodiment of Figure 4 has analogous features. 
Paruchuri is silent regarding the ratio between the chordal extent to a spanwise extent as claimed. However, Paruchuri teaches that the waveform chordal extent (2h+hs) is a factor that determines noise control effectiveness at low frequencies [0043]. Paruchuri also teaches that a reduced spanwise extent across the trough between adjacent side surfaces (slit width w) compared to the relative distance from apex to apex results in greater noise reduction (Figure 11), [0049]. Thus, both the chordal extent and spanwise extent are results effective variables. One of ordinary skill in the art would routinely optimize the both the waveform chordal extent and the spanwise extent, thereby the relationship between the two, to achieve a desired level of noise reduction (see also MPEP 2144.05, II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chordal extent and spanwise extent, thereby between 30 and 100 as claimed, since one of ordinary skill would routinely optimize the chordal extent and spanwise extent to achieve a desired level of noise reduction.
Regarding Claim 11-12, as far as Claim 12 is definite and understood, Paruchuri teaches the aerofoil as set forth in Claim 8. 
Paruchuri teaches a leading edge profile defines a waveform chordal extent (see 2h+ hs in Fig. 2 embodiment) between a nadir at a downstream end of the leading edge and an upstream end surface, a spanwise extent of the interconnecting portion (see w in Figure 2 embodiment), a wavelength (see λ/2, λ being wavelength in Figure 2 embodiment). The embodiment of Figure 4 has analogous features. 
Paruchuri is silent regarding the ratios of the chordal extent to spanwise extent of the interconnecting portion, chordal extent to spanwise extent of the spanwise extending forward end surface, and wavelength to spanwise extent of the spanwise extending forward end surface as claimed. 
However, Paruchuri teaches that the waveform chordal extent (2h+hs) is a factor that determines noise control effectiveness at low frequencies, particularly noting an exemplary ratio of chordal extent to wave length [0043]. Paruchuri also teaches that a reduced spanwise extent of the interconnecting portion (slit width w) compared to the relative distance from apex to apex results in greater noise reduction (Figure 11), [0049]. One of ordinary skill would routinely optimize the set of variables so that a desired level of noise reduction is achieved (see also MPEP 2144.05, II). A change in either one of the pairs of dimensions of the claimed ratios would change the claimed ratio. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the aerofoil component taught by the ratio of the chordal extent to the spanwise extent of the interconnecting portion is between 30 and 100 (Claim 11), the ratio between the chordal extent and the spanwise extent of the spanwise extending forward end surface is between 10 and 25 (Claim 11), and the ratio between the wavelength to the spanwise extent of the spanwise extending forward end surface is between 10 and 60 (Claim 12), since one of ordinary skill would routinely optimize the claimed relationships to achieve a desired level of noise reduction. 
Regarding Claim 13, Paruchuri teaches the aerofoil as set forth in Claim 1. 
Figure 4 of Paruchuri teaches wherein a leading each profile comprises a plurality of nadirs (lowest point) each at a downstream end of the leading edge (216), and a waveform wavelength is defined by a spanwise separation between adjacent ones of the plurality of nadirs, a spanwise extent (analogous to w of Figure 2 embodiment) is across the trough between adjacent side surfaces. 
Paruchuri is silent regarding the ratio of the wavelength to spanwise extent in the embodiment of Figure 4. 
However, as shown by the data of a different embodiment in Figure 11, the ratio (inverse of w/λ) between the wavelength to spanwise extent is recognized to influence the noise reduction provided to the aerofoil [0049]. Thus, the claimed ratio is a results effective variable. One of ordinary skill in the art would routinely optimize the ratio of the wavelength to spanwise extent and arrive at the claimed range to achieve a desired level of noise reduction (see also MPEP 2144.05, II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerofoil taught by Paruchuri such that the ratio of the wavelength to spanwise extent is between 10 and 60, since one of ordinary skill would 
Regarding Claim 14, as far as it is definite and understood, Paruchuri teaches the aerofoil as set forth in Claim 9. 
Figure 4 of Paruchuri teaches wherein the leading edge profile defines a waveform chordal extent (analogous to 2h+hs in Figure 2 embodiment) between the nadir (lowest point) and the spanwise extending forward end surface (238), the aerofoil includes a mean chord line (analogous to C0 in Figure 2 embodiment) defined as a line extending from a root to the tip of the aerofoil along an arithmetic mean of a chordal position of the leading edge of the aerofoil, and includes a mean chord extent defined as a distance between the trailing edge and the mean chord line [0037]. 
Paruchuri is silent regarding the ratio between the mean chord extent and the waveform chordal extent. 
However, Paruchuri teaches that the waveform chordal extent (2h+hs) is a factor that determines noise control effectiveness at low frequencies [0043]. Thus, the waveform chordal extent is a results effective variable. In modification of the waveform chordal extent, the ratio between the mean chordal extent and the waveform chordal extent would also be changed. One of ordinary skill in the art would routinely optimize the ratio of the mean chord extent and the waveform chordal extent to achieve a desired level of noise reduction (see also MPEP 2144.05, II). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerofoil taught by Paruchuri such that the ratio between the mean chord extent and the waveform chordal extent is between 20:1 and 10:1 as 

Claim 13, solely for purposes of expediting prosecution, are rejected under 35 U.S.C. 103 as being unpatentable over Figeureu.
Regarding Claims 13, Figeureu teaches the aerofoil as set forth in Claim 1. 
Figure 1 of Figeureu teaches wherein a leading edge profile comprises a plurality of nadirs each at a downstream end of the leading edge, and a waveform wavelength (λ, same between peaks as between nadirs) is defined by a spanwise separation between adjacent ones of the plurality of nadirs, and a spanwise extent across the trough between adjacent side surfaces (see annotated Figure 1’ above). 
Figeureu does not expressly teach a ratio of the wavelength to spanwise extent as claimed. However, Figeureu acknowledges that the various dimensions of the waveform are adapted according to the aerodynamic field when being used to reduce noise [0005-0007]. Thus the various dimensions are results effective variables. One of ordinary skill in the art would routinely optimize the wavelength and spanwise extent, thereby also changing the ratio between the wavelength and spanwise, in order to adapt to a specific environment (see also MPEP 2144,05, II). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aerofoil taught by Figeureu such that the ratio of the wavelength to spanwise extent is between 10 and 60 as claimed, since one of ordinary skill would routinely optimize the dimensions of the waveform according to the aerodynamic environment. Also note that the broadest reasonable interpretation of “trough” as applied to Figeureu leaves open where the trough should begin and end.  
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, the closest prior arts, Paruchuri and Figeureu, do not expressly teach wherein each slit comprises a side surface extending generally chordwise at each end of each peak, interconnecting each peak with an adjacent trough, and extending orthogonally to a generally spanwise extending upstream end surface as claimed. As can be seen in the figures of Paruchuri and Figeureu, there is no side surface extending generally chordwise at each end of each peak and orthogonally to a generally spanwise extending upstream end surface. Such a limitation reflects the structure of the profile of the instant application, as exemplified in Figure 1. As described in Pg. 2, Paragraph 3 – Pg. 3, Paragraph 1 of the Specification, the disclosed profile has beneficial aerodynamic performance due to the relatively straight leading edge as well as noise reduction due to the interference produced by the troughs. Should Applicant amend the subject matter of Claim 5 into Claim 1, Applicant is advised to check the antecedents of “upstream end surface” and “forward end surface” in all claims so that they do not conflict, as they appear to be the same surface named differently. 
Claim 6 is subsequently dependent upon Claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745

/Christopher Verdier/Primary Examiner, Art Unit 3745